Citation Nr: 0405583	
Decision Date: 03/01/04    Archive Date: 03/11/04

DOCKET NO.  03-11 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUES

1.  Entitlement to service connection for peptic ulcer 
disease.  

2.  Entitlement to service connection for irritable bowel 
syndrome.  

3.  Whether new and material evidence has bee submitted to 
reopen a claim of entitlement to service connection for a 
mental disorder, to include anxiety and amnesia.  

4.  Whether new and material evidence has bee submitted to 
reopen a claim of entitlement to service connection for a 
sensorineural hearing loss.  

5.  Whether new and material evidence has bee submitted to 
reopen a claim of entitlement to service connection for 
arthritis.  



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from December 
1941 to December 1942; he was held as a prisoner of war by 
the Japanese government from May 1942 to December 1942; he 
had recognized guerilla service from January 1945 to August 
1945; and active military service from November 1945 to March 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines.  

The issues of entitlement to service connection for peptic 
ulcer disease and irritable bowel syndrome will be the 
subject of a remand at the end of this decision and will not 
be otherwise discussed herein.  These issues are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  In October 1992, the RO denied service connection for a 
mental disorder.  The veteran did not make a timely appeal.  

3.  At the time of the October 1992 RO decision, there was no 
competent evidence of any mental disorder and there was a 
psychiatric evaluation, which concluded that there was no 
evidence of neuropsychiatric disease.  Since the October 1992 
RO decision, VA has not received any competent evidence of a 
current mental disorder, including anxiety and amnesia.  

4.  In October 1992, the RO denied service connection for a 
sensorineural hearing loss.  The veteran did not make a 
timely appeal.  

5.  At the time of the October 1992 RO decision, there was 
evidence of normal hearing at time of separation examination 
and there was no competent evidence of any sensorineural 
hearing loss in service; there was evidence of a current 
sensorineural hearing loss, but no evidence linking the 
current disability to disease or injury in service.  Since 
the October 1992 RO decision, VA has not received any 
competent evidence of sensorineural hearing loss in service 
or which links the current disability to disease or injury in 
service.  

6.  In October 1992, the RO denied service connection for 
arthritis (hypertrophic and osteoarthritis).  The veteran did 
not make a timely appeal.  

7.  At the time of the October 1992 RO decision, there was 
evidence that there were no musculoskeletal defects at time 
of separation examination and there was no competent evidence 
of any arthritis in service or being manifested within the 
first post service year.  There was evidence of current 
arthritis, but no evidence linking the current disability to 
disease or injury in service.  There was no competent 
evidence that the current arthritic and degenerative changes 
were manifestations of posttraumatic arthritis.  Since the 
October 1992 RO decision, VA has not received any competent 
evidence which links a current arthritic or degenerative 
disease to disease or injury in service.  Since the October 
1992 RO decision, VA has not received any competent evidence 
that the veteran has posttraumatic arthritis.  

8.  Evidence received since the October 1992 RO decision is 
cumulative.  




CONCLUSIONS OF LAW

1.  The October 1992 rating decision is final.  Evidence 
received since the RO's 1992 decision is not new and material 
and the veteran's claim of entitlement to service connection 
for a mental disorder, to include anxiety and amnesia, is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1103 (2003).  

2.  The October 1992 rating decision is final.  Evidence 
received since the RO's 1992 decision is not new and material 
and the veteran's claim of entitlement to service connection 
for a sensorineural hearing loss is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1103 (2003).

3.  The October 1992 rating decision is final.  Evidence 
received since the RO's 1992 decision is not new and material 
and the veteran's claim of entitlement to service connection 
for arthritis is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. 

Pursuant to the requirements of VCAA, the veteran was sent a 
letter in September 2001, before initial adjudication of the 
claim.  This letter told him (1) of the information and 
evidence not of record that is necessary to substantiate the 
claim, (2) of the information and evidence that VA will seek 
to provide, and (3) of the information and evidence that the 
claimant is expected to provide.  Cf. Quartuccio v. Principi, 
16 Vet. App. 183, 187, 188 (2002).  Further, the letter 
advised the veteran what constituted new and material 
evidence and notified him that he had the responsibility to 
submit new and material evidence to reopen his previously 
denied claims.  The rating decision and statement of the case 
notified the veteran of the evidence which was developed.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private records which the veteran 
adequately identified and authorized VA to obtain.  All 
relevant Federal records have been obtained.  The service 
medical records are in the claims folder.  VA records have 
been obtained.  There is no reasonable possibility that 
further assistance would aid in substantiating the claims.  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2003).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the VCAA notice letter was sent to the veteran in 
September 2001.  There was an additional letter requesting 
information from the veteran, sent in March 2002.  The 
initial unfavorable AOJ decision was made in August 2002.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," telling the veteran to "give us everything you've 
got pertaining to your claim(s)," the Board finds that the 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim.  Specifically, the 
September 2001 letter told the veteran that he had the 
responsibility to submit new and material evidence, what 
constituted new and material evidence, and what kind of 
evidence was needed to support the claim.  Additional 
evidence was requested by the March 2002 letter from the RO.  
The August 2002 rating decision and the March 2003 statement 
of the case also emphasized that it was the veteran's 
responsibility to submit new and material evidence to reopen 
his claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002).  Analysis 
of this provision discloses that there are three essential 
elements which must be met to establish entitlement.  There 
must be current disability; there must be disease or injury 
during service, and there must be a nexus or connection 
relating the current disability to the disease or injury 
during service.  

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. 
§ 3.159(a) (2003).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2003).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2003).  

Reopening a Previously Denied Claim  VCAA does not require 
the reopening of a claim that has been disallowed, except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A(f)).  

Review of the claims folder discloses a previous decision by 
the RO in October 1992.  Decisions of the RO which are not 
appealed are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. § 20.1103 (2003).  However, if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the claim will be reopened and the 
former disposition reviewed.  38 U.S.C.A. § 5108 (West 2002).  

For claims filed before August 29, 2001, such as this claim, 
new and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).  

The United States Court of Appeals for the Federal Circuit 
has held that this is a jurisdictional matter.  That is, no 
matter how the RO developed the claim, VA has no jurisdiction 
to consider the claim unless the appellant submits new and 
material evidence.  Therefore, whether the RO considered the 
issue or not, the first determination which the Board must 
make, is whether the veteran has submitted new and material 
evidence to reopen the claim.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  

United States Court of Appeals for the Federal Circuit has 
held that according to the plain language of the regulation, 
evidence that is merely cumulative of other evidence in the 
record cannot be new and material even if that evidence had 
not been previously presented to the Board.  Anglin v. West, 
203 F.3d 1343 (Fed. Cir. 2001).  

A Mental Disorder, to include Anxiety and Amnesia.  In this 
case, there was a psychiatric examination in June 1992, which 
found that there was no evidence of any neuropsychiatric 
disorder.  Subsequently, the RO denied service connection for 
a mental disorder in an October 1992 rating decision and 
notified the veteran in November 1992.  He did not make a 
timely appeal.  

In response to the veteran's recent claim, the RO sent the 
veteran a VCAA letter, which discussed what constituted new 
and material evidence and told the veteran that his claims 
could be reopened only upon presentation of such new and 
material evidence.  The RO specifically asked him for 
"submission of private medical evidence of any treatment you 
have received for mental disorder or amnesia in the past."  

The RO later listed the issues as entitlement to service 
connection for anxiety and entitlement to service connection 
for amnesia, without addressing the new and material evidence 
issue.  However, in light of the previous denial of service 
connection for mental disorders, Barnett requires us to 
consider whether the claim has been reopened, even if the RO 
did not.  

This situation must be distinguished from a new claim, in 
which there has been a previous denial under another 
diagnosis and the veteran now claims a different diagnosis.  
In this situation, there was no evidence of any mental 
disorder and the denial of service connection for a mental 
disorder was not for a specific diagnosis but encompassed all 
mental diagnoses.  As a practical matter, this makes 
reopening the claim relatively simple as any competent 
medical diagnosis of any current psychiatric disability 
should constitute new and material evidence, in most cases.  
Here, the veteran has not submitted a current diagnosis of 
anxiety, amnesia, or any other mental disorder from a 
competent medical professional.  He has not submitted, or 
even identified, anything that could be new and material 
evidence.  

In this case, despite the RO's request for new and material 
evidence, the veteran has not submitted any competent 
evidence of a current disability.  As noted above, service 
connection requires a current disability and the veteran was 
informed of his requirement.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  However, he has not submitted 
evidence of a current disability.  

In a statement dated in May 2000, and received in September 
2000, the veteran wrote that he suffered amnesia when he 
rested at a barrio; he had forgotten his haversack, parole 
papers and clothes.  In a statement received in October 2001, 
the veteran recounted an incident in service when, after 
walking about half a kilometer, he remembered his haversack 
of belongings.  He reported that hundreds of mosquitoes 
sucked his blood.  He wrote that that started his amnesia and 
even now he sometimes forgot things.  In a history received 
in July 2002, the veteran reported that he used to forget 
things.  The occasional episodes of forgetfulness, described 
by the veteran, do not present competent evidence of a 
current disability.  There is nothing in the veteran's lay 
statements, which could be construed as new and material 
evidence to reopen the claim.  More significantly, at the 
time of the October 1992 denial, there was no competent 
evidence of a current disability; and now, there is still no 
competent evidence of a current disability.  Consequently, VA 
cannot take jurisdiction and reopen the claim.  The claim 
remains denied.  

Sensorineural Hearing Loss and Arthritis.  Arthritis and 
organic disease of the nervous system may be presumed to have 
been incurred during active military service if either is 
manifest to a degree of 10 percent within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

For a former prisoner of war, interned for not less than 30 
days, post-traumatic arthritis may be presumed to have been 
incurred during active military service if it is manifest to 
a degree of 10 percent or more at any time following 
discharge from active service.  38 U.S.C.A. §§ 1101, 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(b) (2003).  

In October 1992, the RO issued a rating decision, which 
denied service connection for a sensorineural hearing loss 
and arthritis (hypertrophic and osteoarthritis).  That 
decision was not appealed in a timely manner, so it is final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103 (2003).  
The evidence at the time included service medical records, 
which did not show any hearing loss or arthritis.  The report 
of the separation examination, dated in February 1946, showed 
that there were no musculoskeletal defects and that hearing 
was 15/15 in each ear (15/15 is normal hearing, Smith v. 
Derwinski, 2 Vet. App. 137, 140 (1992)).  Also of record were 
June 1992 audiometric test results showing a current 
sensorineural hearing loss.  June 1992 diagnoses included 
osteoarthritis of both hips, hypertrophic degenerative 
disease of the cervical spine, bilateral sacroiliac 
arthritis, and osteoarthritis of the acromioclavicular 
joints, bilateral.  The evidence at the time of the October 
1992 decision did not include documentation of a post service 
continuity of symptomatology or any medical opinion evidence 
linking the current disability to disease or injury in 
service.  

The claim to reopen was received by the RO in September 2000.  
In a letter dated in September 2001, the RO complied with the 
notice requirements of VCAA.  Under the heading of "What VA 
needs From You," the veteran was told that he could reopen 
his claim for service connection for sensorineural hearing 
loss and hypertrophic or osteoarthritis only upon 
presentation or new and material evidence.  The letter went 
on to explain what constituted new and material evidence as 
well as the elements required to establish service 
connection.  

In October 2000, the RO received a statement, dated in April 
2000, in which a medical center certified that it had treated 
the veteran in 1983 for disabilities not at issue.  Further 
inquiry to the medical center brought the October 2001 
response that they had no treatment records for the veteran.  

In March 2002, the RO made a further request to the veteran 
for evidence.  He was informed that as a former prisoner of 
war, he could be service-connected for disabilities including 
posttraumatic osteoarthritis, if he submitted evidence that 
he was presently suffering from the disorder.  

The veteran has responded to the requests for evidence by 
recounting his prisoner of war experiences.  While this is 
lay evidence, it is repetitive and cumulative of information 
he provided for his 1992 claim.  United States Court of 
Appeals for the Federal Circuit has held that according to 
the plain language of the regulation, evidence that is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously 
presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. 
Cir. 2001).  

The Board has reviewed the record and finds that although the 
RO has asked for new and material evidence, and explained 
what that is, the veteran has not submitted anything which 
could be considered new and material.  Therefore, VA does not 
have jurisdiction to reopen these claims and they must remain 
denied.  




ORDER

As new and material evidence has not been submitted, the 
petition to reopen a claim of entitlement to service 
connection for a mental disorder, to include anxiety and 
amnesia, is denied.  

As new and material evidence has not been submitted, the 
petition to reopen a claim of entitlement to service 
connection for a sensorineural hearing loss is denied.  

As new and material evidence has not been submitted, the 
petition to reopen a claim of entitlement to service 
connection for arthritis is denied.  


REMAND

In January 2002, pursuant to VCAA, and before the August 2002 
rating decision, the RO notified the veteran that he needed 
to submit evidence to support his claim.  A further request 
for evidence was sent to the veteran in March 2002.  Later in 
March 2002, a private physician certified that the veteran 
had signs and symptoms of peptic ulcer disease and irritable 
bowel syndrome.  The RO had the veteran examined, in August 
2002, and the diagnosis was rule out acute gastritis.  The 
examiner highly recommended endoscopy and colonoscopy, but 
these were not done.  VA should obtain any special studies 
recommended by the examiner.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).  In this case, the August 2002 VA fee basis 
examination did not resolve whether the veteran did or did 
not have peptic ulcer disease and irritable bowel syndrome.  
He should be afforded another examination to include any 
testing deemed necessary.  

The issues of entitlement to service connection for peptic 
ulcer disease and irritable bowel syndrome are REMANDED for 
the following:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  

2.  The veteran should be afforded a 
gastrointestinal examination, to include 
all tests and studies deemed necessary to 
respond to the following questions.  
?	Is it as likely as not that the 
veteran has peptic ulcer disease?  
?	Is it as likely as not that the 
veteran has irritable bowel syndrome?  
The examiner should fully explain the 
reasons for his conclusion.  

3.  Thereafter, the RO should readjudicate 
this claim in light of the evidence added 
to the record since the statement of the 
case (SOC).  If any benefit sought on 
appeal remains denied, the appellant 
should be provided a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



